Citation Nr: 0724089	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to June 
1966.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision.


FINDING OF FACT

The veteran has a current diagnosis of PTSD which competent 
evidence causally relates to her an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002 & Supp. 2005); 38 C.F.R. § 3.159.  In view 
of the Board's favorable disposition in this matter, the 
application of the VCAA is moot.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Discussion

The veteran claims that she has PTSD as a result of sexual 
harassment in service, specifically as a result of an 
incident in which she claims to have been threatened at gun 
point by a superior who routinely sexually harassed her.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The above notwithstanding, if a post-traumatic stress 
disorder claim is based on in- service personal assault, as 
here, evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3) (2006).  

Before evaluating the veteran's claim, the Board will briefly 
detail her alleged in-service stressor.  In the present case, 
the veteran claims that a superior officer held a gun to her 
head and threatened her in front of other subordinates.  The 
veteran also claims that she had a history of being harassed 
by the same superior officer at the time and based on that 
history feared for her life at the time of the incident in 
question.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, the veteran has submitted several letters from private 
doctor Leatrice Mankin Sherer, Ph.D., who has treated her 
psychiatric symptomatology since August 2002.  Based on the 
veteran's reported stressors, this private doctor diagnosed 
the veteran as having PTSD according to the criteria set 
forth in the Statistical Manual of Mental Disorders published 
by the American Psychiatric Association.  

The Board notes that the veteran also underwent a VA 
examination to determine the nature and etiology of her 
psychological problems, and that the VA examiner did not 
diagnose the veteran as having PTSD.  Instead, she was 
diagnosed with  depressive disorder.  However, the Board is 
more highly persuaded by August 2005 and February 2007 
letters from Dr. Leatrice Mankin Sherer, Ph.D.  Indeed, Dr. 
Sherer thoroughly addressed all elements of PTSD and 
explained why all criteria had been satisfied.  Moreover, Dr. 
Sherer indicated flaws in the VA examiner's reasoning for 
rejecting a PTSD diagnosis.  For example, the private doctor 
challenged the VA examiner's conclusion that the veteran's 
reported stressor was not traumatic, noting that the veteran 
had a gun pointed at her by a superior officer.

Based on the foregoing, the Board resolves all doubt in the 
veteran's favor with respect to the question of current 
diagnosis.  However, a diagnosis of PTSD generally still does 
not enable a grant of service connection in cases where the 
claimed stressor has not been verified.  As noted above, 
where a veteran has engaged in combat with the enemy, then 
his or her lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be consistent with the circumstances of 
service.  However, the evidence of record does not here 
establish that the veteran has engaged in combat with the 
enemy.  Thus, corroboratory evidence is required in order to 
grant the benefit sought on appeal.  See Doran, 6 Vet. App. 
at 288-89 (1994).  

Here, the veteran's service medical records are silent for 
complaints or treatment regarding any psychological issues.  
The service personnel records are similarly silent regarding 
any signs of psychological issues or sexual harassment.  

The veteran herself has provided statements, both written and 
in testimony at a hearing before the undersigned judge, that 
are considered to be credible accounts of the incident as 
they are internally consistent.  Moreover, the veteran is 
considered to be a credible witness as to things that she can 
relate without giving a medical opinion or diagnosis.  
However, even though found to be credible, the claimant, as a 
non-combat veteran, cannot independently corroborate her 
stressor through her own reported history.  

It is noted that, in the special circumstances of the instant 
claim involving a stressor based on personal assault, a post-
service opinion of a mental health professional can be 
probative to establish the occurrence of an alleged personal 
assault in service.  Patton v. West, 12 Vet. App. 272 (1999); 
YR v. West, 11 Vet. App. 393, 398-99 (1998).  Put another 
way, Dr. Sherer's diagnosis of PTSD based on the veteran's 
reported stressor can itself, in a personal assault case, 
serve as corroboration of the stressor.  Because that private 
doctor's statements have been very thorough and have 
accounted for all of the veteran's contentions, her 
conclusion that the veteran presently has PTSD based on the 
reported stressor events is found to be probative.  

Therefore, the evidence of record includes a current 
diagnosis of PTSD in conformity with DSM-IV, a corroborated 
stressor, and a competent opinion causally relating the 
current diagnosis to such in-service stressor.  Therefore, a 
grant of service connection for PTSD is appropriate here.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


